Citation Nr: 1209542	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  08-30 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), depression, anxiety, and bipolar disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1962 to February 1963.

The Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, initially considered and denied the Veteran's claim for service connection for PTSD in an April 2007 rating decision.  A subsequent January 2008 rating decision of this RO confirmed and continued the denial of this claim, and the Veteran appealed to the Board of Veterans' Appeals (Board).

The RO in Waco also since has denied service connection for depression, anxiety, and bipolar disorder.

As support for his claim, the Veteran since has testified at a hearing in October 2011 at the RO in Houston before the undersigned Veterans Law Judge of the Board, and that is the RO that had certified the appeal to the Board.

At the outset of the hearing, the presiding judge recognized the Veteran has received these several psychiatric diagnoses, so not just of PTSD, but also of depression, anxiety, and bipolar disorder, which the RO also have denied.  Therefore, in this appeal the Board is considering all of these diagnoses because the U.S. Court of Appeals for Veterans Claims (Court/CAVC) has held that the Board must broadly construe claims, and in the context of psychiatric disorders must consider other diagnoses for service connection when the medical record so reflects.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  A claimant cannot be held to a hypothesized diagnosis or one he is incompetent to render when determining what his actual claim may be.  Clemons, 23 Vet. App. 5 -6.  The Court further stated that the Board should have considered alternative current conditions within the scope of the filed claim.  Id.


In any event, because the claim requires further development before being decided, the Board is remanding the claim the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

Although the Board sincerely regrets the additional delay that inevitably will result from this remand, it is necessary to ensure there is a complete record upon which to decide the Veteran's claim so he is afforded every possible consideration.

Generally, service connection may be granted if it is shown the Veteran suffers from a disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

To establish service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability - or, at the very least, showing he has at least at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the 
in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

To establish service connection for PTSD, in particular, there must be:  (1) medical evidence diagnosing this condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).



This Veteran claims he has suffered from psychiatric disorders since his military service, specifically on account of the inordinate amount of stress he experienced while in boot camp.  While testifying during his hearing, he expounded on this, pointing out that he had failed written tests (presumably aptitude) and "other stuff" a lot, and that he eventually was discharged from service as a consequence because of his intellectual incapacity.  He said he became stressed because of the clerical stuff he had to do, not because he could not do the physical stuff since he was quite good at that.  Additionally, he alleges he has PTSD from being physically assaulted by his company commander, claiming this commanding officer "knocked him out" for folding socks incorrectly.

If a claim for PTSD, as here, is based on an alleged personal assault, then evidence from sources other than the Veteran's records may corroborate his account of the stressor incident.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, mental health counseling centers, hospitals or physicians; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in the mentioned sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence that it received to an appropriate mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.  


In Patton v. West, 12 Vet. App. 272, 277 (1999), the Court pointed out that VA has established special procedures for evidentiary development of claims for PTSD based on personal assault.  The Court advised that the portions of the VA Adjudication Procedure Manual M21-1, Part III, paragraph 5.14c, provided "guidance on the types of evidence that may serve as 'credible supporting evidence' for establishing service connection of PTSD which allegedly was precipitated by a personal assault during military service." 

Manual M21-1 lists evidence that might indicate such a stressor such as lay statements describing episodes of depression; panic attacks or anxiety but no identifiable reasons for the episodes; visits to medical clinics without a specific ailment; evidence of substance abuse; and increased disregard for military or civilian authority.  The Manual also lists behaviors such as requests for change of military occupational specialty (MOS) or duty assignment, increased use or abuse of leave, changes in performance and performance evaluations, increased use of over-the-counter medications, unexplained economic or social behavior changes, and breakup of a primary relationship as possibly indicative of a personal assault, provided that such changes occurred at the time of the incident.  The Court has also held that the provisions in M21-1, Part III, 5.14(c), which address PTSD claims based on personal assault are substantive rules that are the equivalent of VA regulations, and are binding on VA.  YR v. West, 11 Vet. App. 393, 398-99 (1998); Patton, 12 Vet. App. at 272  . 

Also, in cases specifically involving claimed personal assault, the existence of a stressor in service does not have to be proven by the "preponderance of the evidence" because this would be inconsistent with the benefit of the doubt, or equipoise, doctrine contained in 38 U.S.C.A. § 5107(b).  See, too, 38 C.F.R. § 3.102.  See also YR, 11 Vet. App. at 399; and Patton, 12 Vet. App. at 279-28.  Furthermore, the Court clarified in YR and Patton that the general rule discussed in Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996), that after-the-fact medical nexus evidence cannot establish the occurrence of the claimed in-service stressor, does not apply to PTSD claims based on personal assault.

Here, the Veteran's private treatment records from July to August 2008 and his VA treatment records from January 2007 to September 2010 note diagnoses of various mental disorders, including major depressive disorder, anxiety, and bipolar disorder.  It does not appear he has received the required DSM-IV diagnosis of PTSD, however, which he seemingly acknowledged during his hearing.  So medical opinion is needed both concerning the origin of his other psychiatric disorders that have been diagnosed, instead, and regarding whether he has PTSD and, if he does, the origin of it.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Ask the Veteran whether he has received any additional private or VA treatment for any of his psychiatric disorders (irrespective of the diagnosis) and, if he has, obtain all additionally identified records.  If the records identified are not in the possession of a Federal department or agency, then the attempts to obtain them is governed by 38 C.F.R. § 3.159(c)(1), whereas subpart (c)(2) applies if they are in the possession of a Federal department or agency.

Notify the Veteran of any inability to obtain any identified records, in accordance with 38 C.F.R. § 3.159(e)(1).


2.  After all outstanding records have been obtained and associated with the claims file for consideration, schedule an appropriate VA compensation examination:  1) first to determine whether the Veteran has PTSD according to the DSM-IV criteria.  If it is determined he does, then an opinion also is needed concerning 2) whether his PTSD is the result of a stressor during his military service - including when considering the special provisions of 38 C.F.R. § 3.304(f)(5) regarding personal assault.  Medical nexus opinion also is needed concerning 3) whether any of the other psychiatric disorders that have been diagnosed (namely, of anxiety, depression, and bipolar disorder) are related or attributable to his military service - either to the type of stress he alleges to have experienced in service or the claimed personal assault.

The claims file, including a copy of this remand, must be made available to and reviewed by the examiner for the pertinent medical and other history.

All necessary diagnostic testing and evaluation should be performed.

3.  Then readjudicate the claim in light of all additional evidence.  If the claim remains denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


